DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10585860. Although the claims at issue are not identical, they are not patentably distinct from each other because the  

Patent 10585860
Instant Application
1.  A method for storage management in a hierarchical set of file system, the method comprising: 
creating a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
tracking directories for the sub-file systems of the hierarchical file system;  
receiving a request for creation of a unique directory in the hierarchical file system;  
creating, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoking inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
1. A method for storage management in a hierarchical file system, the method comprising: 
creating a structure for the hierarchical file system including a top-file system and sub- file systems that each include files and directories; 
tracking directories for the sub-file systems of the hierarchical file system; 
receiving a request for creation of a unique directory in the hierarchical file system; 






and upon a request by a particular sub-file system for more inodes without any inodes available, revoking inode numbers from at least one other sub-file system having unused inodes.
2.  The method of claim 1, wherein tracking comprises: 
for each directory in a sub-file system: maintaining a corresponding directory in the top-file system;  
and maintaining a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides.
2. The method of claim 1, wherein tracking comprises: 
for each directory in a sub-file system: maintaining a corresponding directory in the top-file system; 
and maintaining a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides.
1.  A method for storage management in a hierarchical set of file system, the method comprising: 
creating a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
tracking directories for the sub-file systems of the hierarchical file system;  
receiving a request for creation of a unique directory in the hierarchical file system;  
creating, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoking inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
3. The method of claim 1, further comprising: 










creating, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system.
4.  The method of claim 3, wherein determining comprises: 
comparing available space for each sub-file system;  
and selecting a sub-file system with the largest available space.
4. The method of claim 3, wherein determining comprises: 
comparing available space for each sub-file system; 
and selecting a sub-file system with the largest available space.
5.  The method of claim 3, wherein determining comprises: 
estimating a size requirement for the additional directory;  
and selecting a sub-file system having available space at least as large as the estimated size requirement for the additional directory.
5. The method of claim 3, wherein determining comprises: 
estimating a size requirement for the additional directory; 
and selecting a sub-file system having available space at least as large as the estimated size requirement for the additional directory.
6.  The method of claim 3, wherein determining comprises: 
selecting, in a round-robin fashion, a sub-file system having available space for the additional directory.
6. The method of claim 3, wherein determining comprises: 
selecting, in a round-robin fashion, a sub-file system having available space for the additional directory.
7.  The method of claim 3, wherein determining comprises: 
estimating a size requirement for the additional directory;  
and selecting, in a round-robin fashion, a sub-file system having available space at least as large as the estimated size requirement for the additional directory.
7. The method of claim 3, wherein determining comprises: 
estimating a size requirement for the additional directory; 
and selecting, in a round-robin fashion, a sub-file system having available space at least as large as the estimated size requirement for the additional directory.
8.  The method of claim 3, further comprising: 
creating a corresponding directory in the top-file system;  
and creating a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory.
8. The method of claim 3, further comprising: 
creating a corresponding directory in the top-file system; 
and creating a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory.
1.  A method for storage management in a hierarchical set of file system, the method comprising: 
creating a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
tracking directories for the sub-file systems of the hierarchical file system; 
 receiving a request for creation of a unique directory in the hierarchical file system;  
creating, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoking inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.

3.  The method of claim 1, wherein applying the directory creation policy comprises: determining that a particular sub-file system has available space for an additional directory.

8. The method of claim 3, further comprising: creating a corresponding directory in the top-file system; and creating a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory.

9. The method of claim 8 wherein directories are stored at a root for the sub-file systems.
9. The method of claim 8, wherein: 
directories are stored at a root for the sub-file systems; 
applying the directory creation policy comprises determining that a particular sub-file system has available space for an additional directory; 

















failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system; and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
10.  The method of claim 1, wherein: 
a symbolic pointer from the directory in the top file system points to the sub-file system;  
each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems;  
and parallelizing file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
10. The method of claim 1, wherein: 
a symbolic pointer from the directory in the top file system points to the sub-file system; 
each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems; 
and parallelizing file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
11.  The method of claim 1, further comprising: 
receiving a request for a file in the hierarchical file system;  
passing the request to a sub-file system containing a directory containing the file;  
tracking the sub-file systems to determine a rate that each sub-file system requests additional inodes;  
and upon the rate exceeding a threshold, increasingly issuing more inodes for each inode request.
11. The method of claim 1, further comprising: 
receiving a request for a file in the hierarchical file system; 
passing the request to a sub-file system containing a directory containing the file; 
tracking the sub-file systems to determine a rate that each sub-file system requests additional inodes; 
and upon the rate exceeding a threshold, increasingly issuing more inodes for each inode request.
12.  A computer program product for storage management in a hierarchical file system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create, by the processor, a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track, by the processor, directories for the sub-file systems of the hierarchical file system;  
receive, by the processor, a request for creation of a unique directory in the hierarchical file system;  
create, by the processor, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke, by the processor, inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
12. A computer program product for storage management in a hierarchical file system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create, by the processor, a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories; 
track, by the processor, directories for the sub-file systems of the hierarchical file system; 
receive, by the processor, a request for creation of a unique directory in the hierarchical file system; 







and upon a request by a particular sub-file system for more inodes without any inodes available, revoke, by the processor, inode numbers from at least one other sub-file system having unused inodes.
12.  A computer program product for storage management in a hierarchical file system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create, by the processor, a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track, by the processor, directories for the sub-file systems of the hierarchical file system;  
receive, by the processor, a request for creation of a unique directory in the hierarchical file system;  
create, by the processor, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke, by the processor, inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.

13.  The computer program product of claim 12, further comprising program instructions executable by the processor to cause the processor to: 
maintain, by the processor, a corresponding directory in the top-file system;  
maintain, by the processor, a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides;  
and parallelize, by the processor, file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
13. The computer program product of claim 12, further comprising program instructions executable by the processor to cause the processor to: 
















create, by the processor, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system; 

















maintain, by the processor, a corresponding directory in the top-file system; 
maintain, by the processor, a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides; 
and parallelize, by the processor, file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
14.  The computer program product of claim 12, wherein applying the directory creation policy comprises: 
determining that a particular sub-file system has available space for an additional directory.
14. The computer program product of claim 12, wherein applying the directory creation policy comprises: 
determining that a particular sub-file system has available space for an additional directory.
15.  The computer program product of claim 14, wherein determining comprises program instructions executable by the processor to cause the processor to: 
compare, by the processor, available space for each sub-file system;  
and select, by the processor, a sub-file system with the largest available space.
15. The computer program product of claim 14, wherein determining comprises program instructions executable by the processor to cause the processor to: 
compare, by the processor, available space for each sub-file system; 
and select, by the processor, a sub-file system with the largest available space.
16.  The computer program product of claim 14, wherein determining comprises program instructions executable by the processor to cause the processor to: 
select, by the processor, in a round-robin fashion, a sub-file system having available space for the additional directory.
16. The computer program product of claim 14, wherein determining comprises program instructions executable by the processor to cause the processor to: 
select, by the processor, in a round-robin fashion, a sub-file system having available space for the additional directory.
12.  A computer program product for storage management in a hierarchical file system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
create, by the processor, a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track, by the processor, directories for the sub-file systems of the hierarchical file system;  
receive, by the processor, a request for creation of a unique directory in the hierarchical file system;  
create, by the processor, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke, by the processor, inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.

17.  The computer program product of claim 14, further comprising program instructions executable by the processor to cause the processor to: 
create, by the processor, a corresponding directory in the top-file system;  
and create, by the processor, a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory;  
wherein: a symbolic pointer from the directory in the top file system points to the sub-file system;  
and each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems.

[NOTE: parent claim 12 teaches these last limitations]







































17. The computer program product of claim 14, further comprising program instructions executable by the processor to cause the processor to: 
create, by the processor, a corresponding directory in the top-file system; 
and create, by the processor, a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory; 
wherein: a symbolic pointer from the directory in the top file system points to the sub-file system; 
each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems; 
failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system; 
and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
18.  An apparatus comprising: 
a memory storing instructions;  and one or more processors executing the instructions to: 
create a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track directories for the sub-file systems of the hierarchical file system;  
receive a request for creation of a unique directory in the hierarchical file system;  
create, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.
18. An apparatus comprising: 
a memory storing instructions; and one or more processors executing the instructions to: 
create a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories; 
track directories for the sub-file systems of the hierarchical file system; 
receive a request for creation of a unique directory in the hierarchical file system; 






and upon a request by a particular sub-file system for more inodes without any inodes available, revoke inode numbers from at least one other sub-file system having unused inodes.
18.  An apparatus comprising: 
a memory storing instructions;  
and one or more processors executing the instructions to: 
create a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track directories for the sub-file systems of the hierarchical file system;  
receive a request for creation of a unique directory in the hierarchical file system;  
create, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.

19.  The apparatus of claim 18, wherein the one or more processors further execute instructions to: 
maintain a corresponding directory in the top-file system;  
maintain a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides;  
and parallelize file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
19. The apparatus of claim 18, wherein the one or more processors further execute instructions to: 










create, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system; 















maintain a corresponding directory in the top-file system; 
maintain a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides; 
and parallelize file system operations by issuing the file system operations on any number of sub-file systems simultaneously.
18.  An apparatus comprising: 
a memory storing instructions;  and one or more processors executing the instructions to: 
create a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories;  
track directories for the sub-file systems of the hierarchical file system;  
receive a request for creation of a unique directory in the hierarchical file system;  
create, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory while providing that each directory for the sub-file system resides in only one sub-file system;  
and upon a request by a particular sub-file system for more inodes without any inodes available, revoke inode numbers from at least one other sub-file system having unused inodes;  
wherein failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system, and each directory in the sub-file systems is named using an inode number of a directory in the top file system.

20.  The apparatus of claim 19, wherein the one or more processors further execute instructions to: 
compare available space for each sub-file system;  
and select a sub-file system with the largest available space;  
wherein: a symbolic pointer from the directory in the top file system points to the sub-file system;  
and each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems.

[NOTE: parent claim 18 teaches these last limitations]
20. The apparatus of claim 19, wherein the one or more processors further execute instructions to: 
































compare available space for each sub-file system; 
and select a sub-file system with the largest available space; 
wherein: a symbolic pointer from the directory in the top file system points to the sub-file system; 
each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems; 
failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system; 
and each directory in the sub-file systems is named using an inode number of a directory in the top file system.




	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652).

As per claim 1, Bobbitt teaches
A method for storage management in a hierarchical file system, the method comprising: (see abstract and background)
creating a structure for the hierarchical file system including a top-file system and sub-file systems that each include files and directories; (creation of virtual file systems with files and directories stored on one or more file servers, paragraph [0028]; pathname hierarchy stored on master gtree, paragraph [0049], where gtree is equivalent to claimed top-file system, and files and directories on one or more file servers are equivalent to claimed sub-file systems that each include files and directories)
tracking directories for the sub-file systems of the hierarchical file system; (pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking)
receiving a request for creation of a unique directory in the hierarchical file system; (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050])
Bobbitt does not explicitly indicate “and upon a request by a particular sub-file system for more inodes without any inodes available”.
However, Desai discloses “and upon a request by a particular sub-file system for more inodes without any inodes available” (request necessitating an inode number allocation and there are no inode numbers marked as available for allocation, paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt and Desai because using the steps claimed would have given those skilled in the art the tools to improve the invention by maintaining object based information without requiring communication among the servers each time object information is updated (Desai, paragraphs [0002]-[0004]). This gives the user the advantage of more efficient use of expensive resources.
Neither Bobbitt nor Desai explicitly indicate “revoking inode numbers from at least one other sub-file system having unused inodes”.
However, Bisson discloses “revoking inode numbers from at least one other sub-file system having unused inodes” (reclaiming unused file system storage units from a storage container on a client system, column 17, lines 24-34; note that Desai teaches inodes as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai and Bisson because using the steps claimed would have given those skilled in the art the tools to improve the invention by insuring that a client file system is not allocated more resources than necessary and starving other clients of such resources (Bisson, column 3, line 61 through column 4, line 34). This gives the user the advantage of more efficient use of expensive resources.

As per claim 2, Bobbitt teaches
tracking comprises: for each directory in a sub-file system: maintaining a corresponding directory in the top-file system; (pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking)
and maintaining a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides. (master and slave gtrees connected by pointers, paragraph [0050],[0084],[0086])






As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.

As per claim 14, Bobbitt teaches
applying the directory creation policy comprises: determining that a particular sub-file system has available space for an additional directory. (create call in hierarchy, paragraph [0077], see also paragraphs [0081]-[0082]; stored on slave with largest free disk space, paragraph [0081])

As per claim 15, Bobbitt teaches
determining comprises program instructions executable by the processor to cause the processor to: compare, by the processor, available space for each sub-file system; and select, by the processor, a sub-file system with the largest available space. (stored on slave with largest free disk space, paragraph [0081])

As per claim 18,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 1 and is similarly rejected.





Claims 3-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482).

As per claim 3, Bobbitt teaches
creating, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory […]. (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050])
Bobbitt does not explicitly indicate “while providing that each directory for the sub-file system resides in only one sub-file system”.
However, Rathi discloses “while providing that each directory for the sub-file system resides in only one sub-file system” (placement by folder allocates differential QoS storage to projects as a single file system, paragraph [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt and Rathi because using the steps claimed would have given those skilled in the art the tools to improve the invention by eliminate cost, administrative overhead, and provide different quality of service in an integrated manner (Rathi, paragraph [0023]). This gives the user the advantage of more efficient use of expensive resources.

As per claim 4, Bobbitt teaches
determining comprises: comparing available space for each sub-file system; and selecting a sub-file system with the largest available space. (stored on slave with largest free disk space, paragraph [0081])

As per claim 8, Bobbitt teaches
creating a corresponding directory in the top-file system; and creating a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory. (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050]; pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking; master and slave gtrees connected by pointers, paragraph [0050],[0084],[0086])


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Watanabe et al. (‘Watanabe’ hereinafter) (Publication Number 20130166614).

As per claim 5, Bobbitt teaches
[…] and selecting a sub-file system having available space […]. (stored on slave with largest free disk space, paragraph [0081]).
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “determining comprises: estimating a size requirement for the additional directory”, “at least as large as the estimated size requirement for the additional directory”.
However, Watanabe discloses “determining comprises: estimating a size requirement for the additional directory”, “at least as large as the estimated size requirement for the additional directory” (folder managed, paragraph [0064], estimating used capacity after identifying file sizes, paragraph [0155], where estimating used capacity means file size requirement is determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson, Rathi and Watanabe because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing allocation for a file in a tiered real file system is carried out based on an operation policy specified by a user (Watanabe, paragraph [0003]. This gives the user the advantage of providing more control over expensive resources in a file system.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Shitomi (Publication Number 20070150492).

As per claim 6, Bobbitt teaches
determining comprises: selecting, […], a sub-file system having available space for the additional directory. (create call in hierarchy, paragraph [0077], see also paragraphs [0081]-[0082]; stored on slave with largest free disk space, paragraph [0081])
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “in a round-robin fashion”.
However, Shitomi discloses “in a round-robin fashion” (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson, Rathi and Shitomi because using the steps claimed would have given those skilled in the art the tools to improve the invention by enable its administrator to create custom storage allocation rules to perform capacity planning (Shitomi, paragraph [0009]). This gives the user the advantage of being able to more effectively manage expensive computer resources.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Shitomi (Publication Number 20070150492) and further in view of Watanabe et al. (‘Watanabe’ hereinafter) (Publication Number 20130166614).

As per claim 7, Bobbitt teaches
[…] and selecting, […], a sub-file system having available space […] (stored on slave with largest free disk space, paragraph [0081]).
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “in a round-robin fashion”.
However, Shitomi discloses “in a round-robin fashion” (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson, Rathi and Shitomi because using the steps claimed would have given those skilled in the art the tools to improve the invention by enable its administrator to create custom storage allocation rules to perform capacity planning (Shitomi, paragraph [0009]). This gives the user the advantage of being able to more effectively manage expensive computer resources.
Neither Bobbitt, Desai, Bisson, Rathi nor Shitomi explicitly indicate “determining comprises: estimating a size requirement for the additional directory”, “at least as large as the estimated size requirement for the additional directory”.
However, Watanabe discloses “determining comprises: estimating a size requirement for the additional directory”, “at least as large as the estimated size requirement for the additional directory” (folder managed, paragraph [0064], estimating used capacity after identifying file sizes, paragraph [0155], where estimating used capacity means file size requirement is determined).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson, Rathi, Shitomi and Watanabe because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing allocation for a file in a tiered real file system is carried out based on an operation policy specified by a user (Watanabe, paragraph [0003]. This gives the user the advantage of providing more control over expensive resources in a file system.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Bixby et al. (‘Bixby’ hereinafter) (Publication Number 20060074925) and further in view of McKinion (Publication Number 20170093798).

As per claim 9, Bobbitt teaches
directories are stored at a root for the sub-file systems; (pathname hierarchy stored on master gtree, paragraph [0049])
applying the directory creation policy comprises determining that a particular sub-file system has available space for an additional directory; (create call in hierarchy, paragraph [0077], see also paragraphs [0081]-[0082]; stored on slave with largest free disk space, paragraph [0081])
[…]
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system”.
However, Bixby discloses “failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system” (portions of distributed directory structure are not inaccessible in a top-down search due to off-line failure of linked file-systems, paragraph [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Rathi and Bixby because using the steps claimed would have given those skilled in the art the tools to improve the invention by not having a single point of failure in a nested multilayer directory structure (Bixby, paragraph [0003]-[0004]). This gives the user the advantage of being assured that not all data is lost or unavailable due to failed systems.
Neither Bobbitt, Desai, Bisson, Rathi nor Bixby explicitly indicate “and each directory in the sub-file systems is named using an inode number of a directory in the top file system”.
However, McKinion discloses “and each directory in the sub-file systems is named using an inode number of a directory in the top file system” (namespace objects are uniquely identified by the inode number of their parent file system entity and the name of the file system entity, for example the namespace object corresponding to “home” directory uses the inode number of the root directory, paragraph [0034]; note that Bobbitt teaches the top file system as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Rathi, Bixby and McKinion because using the steps claimed would have given those skilled in the art the tools to improve the invention by using an object storage construct to access a file instead of a block-level operation (McKinion, abstract and paragraphs [0001]-[0002]). This gives the user the advantage of using a higher-level construct to simplify access to different storage architectures.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Bixby et al. (‘Bixby’ hereinafter) (Publication Number 20060074925) and further in view of Curtis-Maury et al. (‘Curtis-Maury’ hereinafter) (Publication Number 20170124109).

As per claim 10, Bobbitt teaches
a symbolic pointer from the directory in the top file system points to the sub-file system; (master and slave gtrees are connected by file pointers, paragraph [0050]; map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050])
[…]
Neither Bobbitt, Desai, nor Bisson explicitly indicate “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems”.
However, Bixby discloses “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems” (paragraph [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson and Bixby because using the steps claimed would have given those skilled in the art the tools to improve the invention by not having a single point of failure in a nested multilayer directory structure (Bixby, paragraph [0003]-[0004]). This gives the user the advantage of being assured that not all data is lost or unavailable due to failed systems.
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “and parallelizing file system operations by issuing the file system operations on any number of sub-file systems simultaneously”
However, Curtis-Maury discloses “and parallelizing file system operations by issuing the file system operations on any number of sub-file systems simultaneously” (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Rathi and Curtis-Maury because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for parallel processing of resources without the overhead of using locking mechanisms (Curtis-Maury, paragraph [0003]). This gives the user the advantage of more efficient use of expensive resources.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Khandelwal et al. (‘Khandelwal’ hereinafter) (Publication Number 20150120792).

As per claim 11, Bobbitt teaches
receiving a request for a file in the hierarchical file system; passing the request to a sub-file system containing a directory containing the file; (translating create calls into sequences of lookups down the hierarchy, paragraph [0077]).
[…]
Neither Bobbitt, Desai nor Bisson explicitly indicate “tracking the sub-file systems to determine a rate that each sub-file system requests additional inodes; and upon the rate exceeding a threshold, increasingly issuing more inodes for each inode request”.
However, Khandelwal discloses “tracking the sub-file systems to determine a rate that each sub-file system requests additional inodes; and upon the rate exceeding a threshold, increasingly issuing more inodes for each inode request” (paragraphs [0040]-[0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson and Khandelwal because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing an administrator to maintain and optimize the use of inodes (Khandelwal, paragraph [0016]). This gives the user the advantage of more efficient use of limited resources.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Curtis-Maury et al. (‘Curtis-Maury’ hereinafter) (Publication Number 20170124109).

As per claim 13 Bobbitt teaches
create, by the processor, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory […]; (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050]).
maintain, by the processor, a corresponding directory in the top-file system; (pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking)
maintain, by the processor, a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides; (master and slave gtrees connected by pointers, paragraph [0050],[0084],[0086])
Neither Bobbitt, Desai nor Bisson explicitly indicate “while providing that each directory for the sub-file system resides in only one sub-file system”.
However, Rathi discloses “while providing that each directory for the sub-file system resides in only one sub-file system” (placement by folder allocates differential QoS storage to projects as a single file system, paragraph [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson and Rathi because using the steps claimed would have given those skilled in the art the tools to improve the invention by eliminate cost, administrative overhead, and provide different quality of service in an integrated manner (Rathi, paragraph [0023]). This gives the user the advantage of more efficient use of expensive resources.
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “and parallelize, by the processor, file system operations by issuing the file system operations on any number of sub-file systems simultaneously”
However, Curtis-Maury discloses “and parallelize, by the processor, file system operations by issuing the file system operations on any number of sub-file systems simultaneously” (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Rathi and Curtis-Maury because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for parallel processing of resources without the overhead of using locking mechanisms (Curtis-Maury, paragraph [0003]). This gives the user the advantage of more efficient use of expensive resources.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Shitomi (Publication Number 20070150492).

As per claim 16, Bobbitt teaches
determining comprises program instructions executable by the processor to cause the processor to: select, by the processor, […], a sub-file system having available space for the additional directory. (create call in hierarchy, paragraph [0077], see also paragraphs [0081]-[0082]; stored on slave with largest free disk space, paragraph [0081])
Neither Bobbitt, Desai nor Bisson explicitly indicate “in a round-robin fashion”.
However, Shitomi discloses “in a round-robin fashion” (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson and Shitomi because using the steps claimed would have given those skilled in the art the tools to improve the invention by enable its administrator to create custom storage allocation rules to perform capacity planning (Shitomi, paragraph [0009]). This gives the user the advantage of being able to more effectively manage expensive computer resources.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Bixby et al. (‘Bixby’ hereinafter) (Publication Number 20060074925) and further in view of McKinion (Publication Number 20170093798).

As per claim 17, Bobbitt teaches
create, by the processor, a corresponding directory in the top-file system; 
and create, by the processor, a symbolic pointer in the corresponding directory in the top-file system which points from the corresponding directory to the particular sub-file system containing the additional directory; wherein: a symbolic pointer from the directory in the top file system points to the sub-file system; (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050]; pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking; master and slave gtrees connected by pointers, paragraph [0050],[0084],[0086])
[…]
Neither Bobbitt, Desai nor Bisson explicitly indicate “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems; failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system;”
However, Bixby discloses “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems;” (paragraph [0033]), “failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system;” (portions of distributed directory structure are not inaccessible in a top-down search due to off-line failure of linked file-systems, paragraph [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson and Bixby because using the steps claimed would have given those skilled in the art the tools to improve the invention by not having a single point of failure in a nested multilayer directory structure (Bixby, paragraph [0003]-[0004]). This gives the user the advantage of being assured that not all data is lost or unavailable due to failed systems.
Neither Bobbitt, Desai, Bisson nor Bixby explicitly indicate “and each directory in the sub-file systems is named using an inode number of a directory in the top file system”.
However, McKinion discloses “and each directory in the sub-file systems is named using an inode number of a directory in the top file system” (namespace objects are uniquely identified by the inode number of their parent file system entity and the name of the file system entity, for example the namespace object corresponding to “home” directory uses the inode number of the root directory, paragraph [0034]; note that Bobbitt teaches the top file system as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Bixby and McKinion because using the steps claimed would have given those skilled in the art the tools to improve the invention by using an object storage construct to access a file instead of a block-level operation (McKinion, abstract and paragraphs [0001]-[0002]). This gives the user the advantage of using a higher-level construct to simplify access to different storage architectures.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Curtis-Maury et al. (‘Curtis-Maury’ hereinafter) (Publication Number 20170124109).

As per claim 19, Bobbitt teaches
create, based on applying a directory creation policy, a sub-file system of the hierarchical file system containing the unique directory […]; (adding slave gtree, paragraphs [0080]-[0082]; data such as directories partitioned on slave gtrees, paragraph [0049], map virtual pathname to a globally unique identifier (GUID) and the gtree host, paragraph [0050]).
maintain a corresponding directory in the top-file system; (pathname hierarchy stored on master gtree, paragraph [0049]; when file or directory objects are changed the appropriate change is made on the master directory tree, paragraph [0086], where changes made on directories is equivalent to tracking)
maintain a symbolic pointer in the corresponding directory which points from the corresponding directory to the sub-file system where the tracked directory resides; (master and slave gtrees connected by pointers, paragraph [0050],[0084],[0086])
[…]
Neither Bobbitt, Desai nor Bisson explicitly indicate “while providing that each directory for the sub-file system resides in only one sub-file system”.
However, Rathi discloses “while providing that each directory for the sub-file system resides in only one sub-file system” (placement by folder allocates differential QoS storage to projects as a single file system, paragraph [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Bobbitt, Desai, Bisson and Rathi because using the steps claimed would have given those skilled in the art the tools to improve the invention by eliminate cost, administrative overhead, and provide different quality of service in an integrated manner (Rathi, paragraph [0023]). This gives the user the advantage of more efficient use of expensive resources.
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “and parallelize file system operations by issuing the file system operations on any number of sub-file systems simultaneously”
However, Curtis-Maury discloses “and parallelize file system operations by issuing the file system operations on any number of sub-file systems simultaneously” (paragraph [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Rathi and Curtis-Maury because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing for parallel processing of resources without the overhead of using locking mechanisms (Curtis-Maury, paragraph [0003]). This gives the user the advantage of more efficient use of expensive resources.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over over Bobbitt et al. (‘Bobbitt’ hereinafter) (Publication Number 20030115218) in view of Desai et al. (‘Desai’ hereinafter) (Publication Number 20110282917) and further in view of Bisson et al. (‘Bisson’ hereinafter) (Patent Number 8086652) and further in view of Rathi et al. (‘Rathi’ hereinafter) (Publication Number 20070083482) and further in view of Curtis-Maury et al. (‘Curtis-Maury’ hereinafter) (Publication Number 20170124109) and further in view of McKinion (Publication Number 20170093798).

As per claim 20, Bobbitt teaches
compare available space for each sub-file system; and select a sub-file system with the largest available space; (stored on slave with largest free disk space, paragraph [0081])
wherein: a symbolic pointer from the directory in the top file system points to the sub-file system; (stored on slave with largest free disk space, paragraph [0081])
[…] 
Neither Bobbitt, Desai, Bisson nor Rathi explicitly indicate “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems; failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system;”
However, Bixby discloses “each sub-file system in the hierarchical file system is configured to recover from a failure independently without an impact of a failure to other sub-file systems” (paragraph [0033]), “failure in one sub-file system has no affect on other sub-file systems in the hierarchical file system” (portions of distributed directory structure are not inaccessible in a top-down search due to off-line failure of linked file-systems, paragraph [0029]-[0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Bixby nor Rathi because using the steps claimed would have given those skilled in the art the tools to improve the invention by not having a single point of failure in a nested multilayer directory structure (Bixby, paragraph [0003]-[0004]). This gives the user the advantage of being assured that not all data is lost or unavailable due to failed systems.
Neither Bobbitt, Desai, Bisson, Rathi, Bixby nor Curtis-Maury explicitly indicate “and each directory in the sub-file systems is named using an inode number of a directory in the top file system”.
However, McKinion discloses “and each directory in the sub-file systems is named using an inode number of a directory in the top file system” (namespace objects are uniquely identified by the inode number of their parent file system entity and the name of the file system entity, for example the namespace object corresponding to “home” directory uses the inode number of the root directory, paragraph [0034]; note that Bobbitt teaches the top file system as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bobbitt, Desai, Bisson, Bixby, Rathi, Curtis-Maury and McKinion because using the steps claimed would have given those skilled in the art the tools to improve the invention by using an object storage construct to access a file instead of a block-level operation (McKinion, abstract and paragraphs [0001]-[0002]). This gives the user the advantage of using a higher-level construct to simplify access to different storage architectures.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198